



 
CONFIDENTIAL SEVERANCE AGREEMENT AND RELEASE OF ALL CLAIMS




This Confidential Severance Agreement and Release of All Claims (“Agreement” or
“Release”) is made and entered into by and between Peter Garcia (hereinafter
referred to as “Executive”) and PDL BIOPHARMA, INC., including any and all
affiliates, parents, subsidiaries, representatives, agents, insurers, officers,
directors, and employees (hereinafter “PDL” or “the Company”). Executive and PDL
will be referred to collectively as “Parties” in this Agreement and individually
as “Party.”


W I T N E S S E T H


WHEREAS, the Parties entered into a Severance Agreement as of May 13, 2013
(hereafter “Severance Agreement,” which Agreement, as pertinent, provided
Executive with certain “Termination Benefits” in exchange for a Release in the
event he resigned from the Company for “Good Reason” as defined in Article 2 of
the Severance Agreement;


WHEREAS, Executive Claims that “Good Reason” exists for him to resign all of his
affiliations with the Company including his employment with the Company and the
Company has agreed to provide the Executive with “Termination Benefits”
equivalent to the amount which would be paid for a “Good Reason” resignation;


WHEREAS, Executive has submitted his resignation to the Company with an
effective date of August 15, 2019 (the “Resignation Date”);


WHEREAS, the Parties have by this Agreement agreed to the terms applicable to
Executive given his Resignation from the Company;


WHEREAS, the Parties agree that this Agreement fully supersedes and replaces the
said Severance Agreement and that this Agreement solely sets forth the terms
related to Executive’s separation from the Company and the Parties’ obligations
going forward; and


NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, including the WHEREAS clauses above, and other good and valuable
consideration, receipt of which is hereby acknowledged, it is hereby agreed by
and between the Parties as follows:


1. No Admission. This Agreement and compliance with this Agreement shall not be
construed as an admission by the Company of any liability whatsoever, or as an
admission of any violation of Executive’s rights or the rights of any person, or
the violation of any order, law, statute, duty, or contract whatsoever against
Executive or any person. The Company specifically disclaims any liability to
Executive or to any other person for any alleged violation of the rights of
Executive or any person, or for any alleged violation of any order, law,
statute, duty, or contract on the part of the Company, its Executives or agents
or related companies or their Executives or agents.


2. Consideration. In consideration for entering into this Agreement, the Company
agrees to provide to Executive:


a.
$1,246,285.47 in cash.



b.
With regard to the stock option grant provided in the Stock Option Grant Notice
with a Date






--------------------------------------------------------------------------------





of Grant of August 29, 2017, the options provided in subsections (a) and (b)
shall ratably vest up to the date of termination in accordance with the terms of
such grant, comprising 228,143 options at the exercise price of $2.94, shall
fully vest; and the options provided in subsections (c) and (d) shall fully vest
on the date of termination, comprising 347,450 options at the exercise price of
$2.94.


c.
With regard to the stock option grant provided in the Stock Option Grant Notice
with a Date of Grant of September 25, 2018, such options shall ratably vest up
to the date of termination in accordance with the terms of such grant,
comprising 137,732 options at the exercise price of $2.52.



d.
With regard to the stock option grant provided in the Stock Option Grant Notice
with a Date of Grant of March 28, 2019, such options shall ratably vest up to
the date of termination in accordance with the terms of such grant, comprising
99,666 options at the exercise price of $3.72.

 
The foregoing is hereinafter referred to as the “Severance Amount.” Executive
acknowledges and agrees that, except for stock options which are vested pursuant
to the Executive’s stock option grants as of the Resignation Date, he is not
entitled to any part of the Severance Amount but for his entering into this
Agreement.



3. Entire Consideration. Executive agrees that the Severance Amount set forth in
this Agreement shall constitute the entire monetary consideration provided to
Executive in connection with his Resignation, that the Severance Amount
Executive is being provided in this Agreement is identical to the “Termination
Benefits” he would be provided under the superseded Severance Agreement, and
that he will not seek any further remuneration from the Company for any other
damage, penalty, expense, wage, bonus, compensation, incentive equity program,
commission, benefit, action, attorney fee or cost either individually or as part
of a class in connection with the matters encompassed or released by this
Agreement and/or arising out of Executive’s employment with and/or termination
from the Company or any conduct or omissions occurring prior to the Effective
Date of this Agreement.


4. Accord and Satisfaction. As a material condition to the receipt of the
Severance Amount Executive receives under this Agreement, Executive represents
and warrants that other than said Severance Amount, he does not claim
entitlement to, and shall not receive, any further compensation and/or benefits
under any current or former employment agreement with, and/or any policy and/or
any stock option, incentive equity, long-term incentive plan, severance
agreement including but not limited to the aforesaid superseded Severance
Agreement, Executive stock purchase agreement or plan and/or other benefit plan
of the Company. In that regard, Executive further represents and warrants that
as of his Resignation Date, he has been paid for all hours worked, that he has
received all wages including accrued but unused vacation or PTO to which he was
or is entitled, that he took all meal and rest periods to which he was entitled,
that he has been reimbursed for all expenses to which he was or is entitled, and
that he received all itemized wage statements to which Executive was entitled
during his employment. To the extent any other compensation, penalties,
interest, and/or benefits be claimed to exist by the Executive, this Agreement
and the consideration hereunder expressly are agreed to and shall constitute an
accord and satisfaction of any and all such claims and/or obligations, and
extinguishes them.


5. No Pending Actions. Executive represents that he has not filed any
complaints, claims, or actions against the Company, its officers, agents,
directors, supervisors, Executives, or representatives with any state, federal,
or local agency or court as of the date of execution of this Agreement.





--------------------------------------------------------------------------------







6. Covenant Not to Sue and No Suits Filed. A “covenant not to sue” is a legal
term that means a person promises not to file a lawsuit or other legal
proceeding. It is different from the general release of claims contained above.
Besides waiving and releasing the claims above, Executive promises never to file
or prosecute a lawsuit or claim, charge or complaint of any kind against any
Releasee in any forum for any reason based on any act, omission, event,
occurrence or nonoccurrence, covered by the General Release. Excluded from this
covenant not to sue are suits to enforce the terms of this Agreement, or to
challenge its validity under the ADEA. If Executive violates this covenant not
to sue, Executive shall: (i) pay the Company’s reasonable attorney’s fees and
other legal costs incurred in defending against Executive’s suit; or (ii) at the
Company’s option, Executive shall be required to repay to the Company all but
$200 of the Monetary Consideration Executive received under this Agreement.
Executive represents that, as of the date Executive executes this Agreement, he
has not filed or caused to be filed any suits against any Releasee and that no
such suits have been filed on his behalf.


7.
Confidentiality; Confidential Information; Non-Disparagement; Return of PDL
Property.



a.
Executive agrees that he will keep the facts and terms of this Agreement
completely confidential and that he will not hereafter disclose any information
concerning this Agreement to anyone other than his spouse, lawyers, financial
advisors and/or accountants, provided that any party hereto may make such
disclosures as are required by law, to enforce this Agreement and as otherwise
may be necessary for legitimate legal purposes.



b.
Executive acknowledges that during the course of his employment with PDL, he had
access to and was entrusted with confidential personnel and business information
(the “Confidential Information”). Executive agrees that he was obligated during
employment with the Company not to disclose at any time any Confidential
Information to any person or entity without prior written permission from the
President/CEO of the Company and understands that he will continue to be so
obligated forever.



c.
Executive agrees that as of the Effective Date of this Agreement, defined below,
he does not have any of PDL’s property in his possession, custody and control,
including, but not limited to, all equipment (including electronic equipment
such as hard drives), files, documents and data of any kind, whether stored in
paper, disk, tape, or any other electronic form containing any information of
PDL, all keys, cards, badges or other access devices. Executive agrees and
hereby represents that to the extent that he has any PDL property in his
possession, custody or control, he will immediately return all PDL property in
both hard and soft form by first notifying the Company’s General Counsel of the
Company at General.Counsel@pdl.com of such, and will delete any such information
from any computer or other device he has in his possession, custody or control.



8.
Mutual Non-Disparagement. Executive agrees not to make any disparaging or
defamatory comments to any third party concerning any Releasee or the Company’s
clients, Executives, products, services, methods of doing business or employment
practices. Company agrees not to make any disparaging or defamatory comments to
any third party concerning the Executive, the Executive’s performance during the
term of employment, or any other aspects of the Executive’s employment at
Company, and to endeavor using reasonable means to ensure that the Releasees
defined in Paragraph 13 below, also make no such comments.



Executive further agrees not to encourage or assist in any litigation against
any Releasee, except insofar





--------------------------------------------------------------------------------





as Executive’s testimony is required by law. Executive agrees further not to
voluntarily testify in any matter in which the Company has an interest unless he
is under compulsory process or is asked to testify by the Company. If Executive
is served with legal process concerning any matter in which the Employer has an
interest, then Executive will immediately notify the President of the Company of
such in writing and provide the President of the Company a copy of the legal
process received by the Executive or Executive’s representative and. Executive
will be provided legal representation to the extent provided for under the
Indemnification Agreement and the applicable Company insurance policies
referenced in Paragraph 13(b).


9.
Non-Disparagement of Clients/Prospects. Executive also agrees, on behalf of
himself and his spouse, that neither he nor his spouse will make any disparaging
or defamatory comments to any third party concerning the Company’s prospects
and/or clients, their respective Executives, products, services, methods of
doing business and/or employment practices.



10.
Breach. If Executive or the Section 16 Officers of the Company as defined in
Section 16 of the Securities and Exchange Act of 1934 breach Paragraphs 8 or 9,
either Party shall have, in addition to and without limiting any other remedy or
right it may have at law or in equity, the right to a temporary and permanent
injunction restraining any such breach, without any bond or security being
required. In any such proceeding, Executive and the Company waive any defense
that either may have an adequate remedy at law or that the injury suffered as a
consequence of such breach is not irreparable. Company will further use its best
efforts to ensure that its Board of Directors, individually and collectively,
comply with the obligations of the Company’s Section 16 Officers under this
paragraph 10.



11.
Non-Disclosure of Confidential or Proprietary Information. Executive further
understands and agrees that Executive shall not disclose to any third party any
confidential or proprietary information of the Company and/or its clients
regardless of how acquired or learned. By way of example and not limitation,
such information includes client lists and/or related information, product plans
and design, pricing, management organization or other organization charts, sales
or marketing plans, compensation structures and data, product quality, research
and development plans, and other business activities and plans. This Paragraph
shall not restrict Executive’s obligation to disclose such information pursuant
to legal requirements or legal process, provided Executive first gives the
Company prompt notice of such legal process by promptly notifying the Company’s
General Counsel of the Company at General.Counsel@pdl.com, and a copy of same in
order that it shall have the opportunity to object to the disclosure of such
information. Executive reaffirms the obligations Executive undertook when
Executive signed the Agreement Regarding Confidential Information, Conflict of
Interest, and Intellectual Property, attached hereto as Attachment A and made a
part of this Agreement as if fully set forth herein.



12.
Enforcement of Agreement. Should any party to this Agreement seek intervention
of a court to resolve a dispute under this Agreement or to enforce this
Agreement, the prevailing party shall be entitled to recover costs and expenses,
including reasonable attorney fees incurred.



13. Release.
    
a.
In consideration of the benefits provided to Executive described in this
Agreement, Executive, for himself, his spouse, and his successors and assigns,
hereby irrevocably and unconditionally releases and forever discharges the
Company and each and all of its owners, parents, subsidiaries, representatives,
agents, insurers, directors, officers, agents, supervisors, Executives,
attorneys, and their successors and assigns and all persons acting by, through,
under, or in concert with any of them (each a “Releasee”), from any and all
charges, complaints,






--------------------------------------------------------------------------------





claims, and liabilities of any kind or nature whatsoever, known or unknown,
suspected or unsuspected (“claim” or “claims”) which Executive at any time
heretofore had or claimed to have, including, without limitation, any and all
claims related or in any manner incidental to Executive’s employment with PDL or
the ending of that relationship up to the Effective Date of this Agreement.


b.
The Parties understand the word “claims” to include all actions, complaints,
claims, and grievances, whether actual or potential, known or unknown, and
specifically but not exclusively, all claims arising out of Executive’s
employment with THE COMPANY and the termination thereof. All such claims
(including related attorneys’ fees and costs) as may exist as of the Effective
Date of this Agreement are forever barred, including but not limited to any and
all tort claims, contract claims, wrongful termination claims, public policy
claims, retaliation claims, statutory claims, personal injury claims, emotional
distress claims, privacy claims, defamation claims, fraud claims, and any and
all claims arising under any federal, state or other governmental statute, law,
regulation or ordinance relating to employment, including but not limited to
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Executive Retirement
Income Security Act, the Fair Labor Standards Act, the Nevada Fair Employment
Practices Act (codified in Nevada Revised Statutes Chapter 613.310, et. seq.),
and any federal, state or local laws covering discrimination in employment,
including race, color, religious creed, national origin, ancestry, physical or
mental disability, medical condition, marital status, military status, family
care leave, pregnancy, sex, sexual orientation and harassment or retaliation.
The only claims that are not released by this Agreement are: (1) claims that
controlling law clearly states may not be released by settlement; (2) claims
that may arise after the execution of this Agreement; (3) claims for
indemnification under the Indemnification Agreement Executive signed with the
Company dated September 21, 2018 (attached hereto and incorporated herein as
Attachment B) ; (4) claims Executive may have under Company insurance policies,
including but not limited to Directors and Officers Liability, Errors and
Omissions and Employer Practices Liability insurance policies; and (5) any right
he may have under the Consulting Agreement attached hereto as Exhibit C and
signed simultaneously with the Executive’s cessation of employment by the
Company as the Chief Financial Officer on the Resignation Date. In addition,
Executive does not release or waive his right to enforce this Agreement.



c.
As a material inducement for Executive to enter into this Agreement, the Company
hereby waives, releases and forever discharges the Executive, to the same extent
Executive has released the Company, from any and all claims, demands, actions
and causes of action of every kind and nature, known and unknown, existing or
claimed to exist, that arose or accrued to the present time, under any and all
theories of law, including without limitation, claims arising under tort,
contract, statute, common law, or any federal, state or local law, through the
Effective Date of this Agreement, including, without limitation, any claims
related to Executive’s employment and separation from employment.



d.
Release of Age Discrimination Claims. In accordance with the Older Workers
Benefit Protection Act of 1990, Executive acknowledges that he agrees to the
release of all known and unknown claims as of the Effective Date of this
Agreement, including expressly the waiver of any rights or claims arising out of
the Age Discrimination in Employment     Act (“ADEA”) 29 U.S.C. § 621, et seq.,
and in connection with such waiver:








--------------------------------------------------------------------------------





(1)
Executive is hereby advised to consult with an attorney prior to signing this
Agreement.

(2)
Executive shall have a period of twenty-one (21) days from the date of receipt
of this Agreement in which to consider the terms of the Agreement. Executive may
at his option execute this Agreement at any time during the 21- day period.
Executive acknowledges receipt of this Agreement as of August 15, 2019.

(3)
Executive may revoke this Agreement at any time during the first seven (7) days
following the execution of this Agreement, and this Agreement shall not be
effective or enforceable until the seven-day period has expired. Executive may
revoke this Agreement by notifying the Company’s General Counsel of the Company
at General.Counsel@pdl.com, or otherwise in writing, prior to the expiration of
the 7-day period. The Effective Date of this Agreement will be the eighth (8th)
day after Executive signs the Agreement, provided he has not revoked the
Agreement within the seven (7) day revocation period (the “Effective Date of
this Agreement”).

(4)
Executive acknowledges and agrees that the consideration provided in this
Agreement is in addition to anything of value that Executive would otherwise be
entitled to receive from the Company and constitutes valid consideration in
exchange for the releases set forth in this Agreement.

Executive understands that rights or claims under the Age Discrimination in
Employment Act of 1967 (29 U.S.C. § 621 et seq.) that may arise after the date
of this Agreement is executed are not waived.
e.
Nothing in this Release prevents Executive from filing a charge or complaint
with, or from participating in, an investigation or proceeding conducted by the
EEOC, the National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state or local agency charged with the
enforcement of any laws, including providing documents or other information, or
prevents Executive from exercising rights under Section 7 of the NLRA to engage
in protected, concerted activity with other Executives, although by signing this
Release, Executive is waiving the right to recover any individual relief
(including  back pay, front pay, reinstatement or other legal or equitable
relief) in any charge, complaint, or lawsuit or other proceeding brought by
Executive or on his behalf by any third party, except for any right Executive
may have to receive a payment from a government agency (and not the Company) for
information provided to the government agency. 



14.
Miscellaneous Acknowledgments by Executive. Executive understands and agrees
that he:

a.
Has had a reasonable opportunity to consider this Agreement before executing it.



b.
Has carefully read and fully understands all of the provisions of this
Agreement.



c.
Is, through this Agreement, releasing the Company from any and all claims
Executive may have against the Company.



d.
Knowingly and voluntarily agrees to all of the terms set forth in this
Agreement.



e.
Knowingly and voluntarily intends to be legally bound by the same.



f.
Was advised and hereby is advised in writing to consider the terms of this
Agreement and






--------------------------------------------------------------------------------





consult with an attorney of his choice prior to executing this Agreement.
    
15. Assignment. This Agreement shall be binding upon the Parties hereto and upon
their heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of said Parties and each of them and to
their heirs, administrators, representatives, executors, successors, and
assigns. Executive expressly warrants that he has not transferred to any person
or entity any rights, causes of action, or claims released in this Agreement.


16.
General Provisions. This Agreement shall be interpreted in accordance with the
plain meaning of its terms and not strictly for or against any of the Parties
hereto. Additionally, this Agreement shall be governed by the laws of the State
of Nevada. This Agreement (including Attachments A and B), and the Consulting
Agreement between Executive and the Company with an effective date of August 15,
2019 (attached hereto and incorporated as Attachment C), shall constitute the
complete and total agreement between the Company and Executive. Executive
represents that he is not relying on any other agreements or oral
representations not fully referenced herein and attached to the Agreement.
Executive agrees that this Agreement shall not be modified, altered, or
discharged except by written instrument signed by an authorized Company
representative and Executive. The headings in this Agreement are for reference
only, and shall not in any way affect the meaning or interpretation of this
Agreement. Executive further agrees that this Agreement may be used as evidence
in a subsequent proceeding in which the Company or Executive alleges a breach of
this Agreement or as a complete defense to any lawsuit. Other than this
exception, Executive agrees that this Agreement will not be introduced as
evidence in any legal or administrative proceeding or in any lawsuit unless
required by law.



17.
Enforceability. Should any provision of this Agreement be declared or be
determined by any court of competent jurisdiction to be wholly or partially
illegal, invalid, or unenforceable, the legality, validity, and enforceability
of the remaining parts, terms, or provisions shall not be affected thereby, and
said illegal, unenforceable, or invalid part, term, or provision shall be deemed
not to be a part of this Agreement.



18. Complete Agreement. This Agreement (including Attachments A, B and C),
supersedes all prior agreements entered into between the Parties. The Parties
represent that they are not relying on anything not contained in this Agreement.


19. Execution. To be valid, within 21 days of Executive’s receipt of this
Agreement, he must place his initials in the lower-right hand corner of each
page, sign and date it at its end, then send an electronic executed copy to
Chris Stone at Chris.Stone@pdl.com. The Parties may execute this Agreement in
counterparts, each of which shall be deemed an original, and all of which taken
together shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile, email or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document has the same effect as delivery of an executed original of the
Agreement.


20.
IRS Code Section 409A. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A) which establishes
personal tax and penalty liability for certain deferred compensation, or an
exemption thereunder, and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, all
payments and benefits provided under this Agreement may only be made upon an
event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from Section
409A either as separation pay due to an involuntary separation from service, as
a short-term deferral, or as a settlement payment pursuant to a bona fide legal
dispute shall be excluded from Section 409A to the maximum extent possible. For
purposes of Section 409A, any installment






--------------------------------------------------------------------------------





payments provided under this Agreement shall each be treated as a separate
payment. Any payments to be made under this Agreement upon a termination of
employment shall only be made upon a “separation from service” under Section
409A. To the extent that this Agreement or any plan, program or award of the
Company in which Executive participates or which has been or is granted by the
Company to the Executive, as applicable, is subject to Section 409A, the Company
and the Executive agree to cooperate and work together in good faith to timely
amend each such plan, program or award to comply with Section 409A.


21.
Agreement Is Knowing and Voluntary. Executive understands and agrees that
Executive:



a.
has had a reasonable time within which to consider this Agreement before
executing it;

b.
has carefully read and fully understands all of the provisions of this
Agreement;

c.
knowingly and voluntarily agrees to all of the terms set forth in this
Agreement; and

d.
knowingly and voluntarily intends to be legally bound by the same.



THE UNDERSIGNED STATE THAT THEY HAVE CAREFULLY READ THE
AGREEMENT, KNOW, UNDERSTAND, ACCEPT AND AGREE TO ITS CONTENTS.


WHEREFORE, the Parties have read all of the foregoing, understand the same and
agree to all of the provisions contained herein.


EXECUTIVE




Dated: August 16, 2019        By:    /s/ Peter Garcia
                            
Peter Garcia






PDL BIOPHARMA, INC.




Dated: August 16, 2019         By:    /s/ Dominique
Monnet                            
Dominique Monnet,Chief Executive Officer





















--------------------------------------------------------------------------------











ATTACHMENT A


Agreement Regarding Confidential Information, Conflict of
Interest, and Intellectual Property

























































































--------------------------------------------------------------------------------











ATTACHMENT B




Indemnification Agreement

























































































--------------------------------------------------------------------------------











ATTACHMENT C




Consulting Agreement























































































